Evans, 3.
 I. The parties hereto were married in January, 1916, each of them being twenty years of age. After a somewhat checkered married life, and alternations of affection and hardness, they separated, on December 9, 1919. The fruit of the marriage is a little girl, bom in June, 1919. The case turns wholly on questions of -fact. The evidence is sharply contradictory at many points. The cruelty charged by the plaintiff culminated on the night of December 9, 1919. According to plaintiff’s testimony, the defendant was guilty of very brutal conduct, and inflicted severe injury upon the person of the plaintiff. He also fired a revolver in her presence, whether with intent to injure or with intent -to frighten, is not clear. The events of this night, as well as those of some other occasions, were recited by the plaintiff, with specific circumstance and detail. Each and every detail thus testified to was categorically denied by the defendant. He denied specifically that he had ever owned a revolver, or had ever had one in his house; whereas, the plaintiff testified that he kept one usually and continually under his pillow when he slept. The contradictions in the testimony are of such nature as to require us to say that one party or the other knowingly testified falsely. Upon a study of the complete record, we agree with the trial court that the weight of the evidence is with the plaintiff, and that the defendant has not been candid in his denial.
No good purpose can be served by a discussion of the details of the evidence, and we shall refrain therefrom. It is sufficient to sustain the decree for the plaintiff entered below. This decree awarded the custody of the child to the plaintiff. This was clearly proper.
*705II. Appellant directs complaint against tbe allowance made for alimony. Neither of these young people had any property when they were married. Each of them was reasonably industrious, and each was engaged more or less of the time in earning wages. The defendant was a concrete worker, and at times earned as high as $7.00 per day. By industry and economy, and with the help of the parents of each, they acquired an incipient home, which was never completed, though for a time it was occupied by them. Much of the work was done by the defendant himself; the lot and some of the materials were contributed by the plaintiff’s father; other materials and labor were contributed by the father of the defendant. The house was inclosed and partly floored, but was never finished inside. It is located upon a little agricultural plot, on ground outside of the town. After the separation of the parties, it became a part of the wreckage of the broken marriage. It is already in a state of decay, and is much depreciated in value. $1,600 had been expended upon it, $750 of which is represented by a mortgage loan thereon. It is neither rentable nor salable nor habitable, without considerable further expenditure, which would be beyond the means of either party. The trial court awarded the complete equity therein to the plaintiff, in trust for the support of the child. By the decree, a trustee was appointed, to manage the property and to sell the same and to hold the proceeds in trust, subject to further order of the court. The decree also ordered that the defendant should pay to the plaintiff a monthly installment of $4.00 for the support of the child, such installments to continue until the further order of the court.
We see no valid ground of complaint against the disposition of the property thus made by the decree. The property in its nature is not capable of a division. The proceeds of sale^of the -equity of the parties therein must necessarily be meager. The decree is expressly predicated upon the present financial condition of the parties respectively, and upon the present necessities of the child; and jurisdiction is reserved therein on the question of alimony, for the purpose of making such future orders as the future conditions of the parties may justify. No *706objection is made to tbe form of tbe decree in this regard. It is, accordingly, affirmed. — Affirmed.
ARTHUR, C. J., PrestoN and Faville, JJ., concur.